DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Restriction requirement previously mailed on 2/15/22 is vacated. This is a replacement NON-FINAL action. This action restarts the period for reply.	

Claim Rejections - 35 USC § 112, 1st ¶ – Scope of Enablement

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-76 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating fibromyalgia and sleep disorders, does not reasonably provide enablement for any (known or unknown) condition responsive to GHB.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
This rejection is based on the absence of an enabling disclosure for the method of treating any condition, whether it’s a known or unknown (or not yet discovered) condition, responsive to GHB. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass methods of treating any condition, whether it’s a known or unknown (or not yet discovered) condition, responsive to GHB. However, the specification does not provide an enabling disclosure for the methods of treating conditions other than fibromyalgia and sleep disorders by administering the claimed combination of GHB salts.
The specification does not include any biological efficacy data. It does show the synthesis of various combinations of claimed GHB salts and furthermore, the GI motility analysis and resistance to microbial growth (Examples and Figure 1). 
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses methods for treating fibromyalgia and sleep disorders.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to treat any known, unknown or not yet discovered disorders with the claimed combination of GHB salts to any patient population (age, sex, disease state(s), current medication), as claimed in the instant application.
Therefore, in view of the art recognized high level of unpredictability of treatment of any disorder that might be affected by GHB, and the large quantity of research required to define these unpredictable variables, and the lack of guidance provided in the specification regarding the treatment of any known or unknown disorders in any patient population, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Applicant Claims
2.	Determining the scope and contents of the prior art.
3.	Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 47-53, 60-61, 65-73 and 75-76 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rourke et al. (US 2011/0111027; published: 5/12/11; priority date: 11/4/08).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rourke et al. is directed to a solid immediate release dosage form adapted for oral administration of GHB (Abstract). Rourke et al. teach a method for treating an individual afflicted with a condition treatable with GHB, the method comprising administering an immediate release formulation for oral delivery of sodium oxybate (i.e., sodium GHB) comprising 90-98% by weight Na-GHB, at least one binder and at least one lubricant (limitation of instant claims 47, 52, 67-68 and 71; claim 36). Rourke et al. teach that the abovementioned product can be prepared as a solid dosage form (limitations of instant claims 66 and 76; claim 41). Rourke et al. teach that the condition can be selected from the group consisting of movement disorder, restless leg syndrome, essential tremor, fibromyalgia, chronic fatigue syndrome, cataplexy, excessive daytime sleepiness associated with narcolepsy (limitation of instant claims 48-51 and 69-70; claims 42-43).
With regards to the GHB, Rourke et al. teach that the salt of GHB is selected from at least one of sodium oxybate, calcium oxybate, lithium oxybate, potassium oxybate, and magnesium oxybate (limitations of instant claims 47, 53, 68 and 73; claim 4). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Rourke et al. do not teach a particular embodiment wherein 3 or 4 salts of GHB are combined in the same composition, as required by instant claims 47, 68 and 73.  However, Rourke et al. teach that all claimed salts are effectively used in the treatment of the abovementioned disorders.
Rourke et al. do not teach the amount in weight of GHB in a particular volume of aqueous solution (e.g., 250-750 mg/mL), as required by instant claims 60, 62-64 and 72. 
Rourke et al. do not teach the specific pH of the composition (e.g., ranging from about 7.0 to about 9.0), as required by instant claims 60-61.
Rourke et al. do not specifically describe an embodiment wherein the form of the formulation is liquid, as required by instant claims 65 and 75.
	Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been obvious to one of ordinary skill in the art to combine the known salts of GHB (Na, K, Mg and Ca) to achieve the predictable result of obtaining a composition suitable for treating condition affected by GHB such as movement disorder, restless leg syndrome, essential tremor, fibromyalgia, chronic fatigue syndrome, cataplexy, excessive daytime sleepiness associated with narcolepsy.
Regarding the concentration of GHB as specified in claims 60, 62-64 and 72, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Rourke et al. teach that a daily dose of about 1-400 mg/kg of sodium oxybate or other oxybate salt such as a compound of formula (I) can be administered to accomplish the therapeutic results disclosed therein [0046].  The Applicants' specification provides no evidence that the selected amounts in claims 60, 62-62 and 72 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical properties of various chemicals (e.g., disease state, age/sex/weight of patient, formulation form), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration. One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the optimal biological effect when administered to the patient.
The pH of the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal pH in order to best achieve the desired results as such would provide advantageous for oral administration of the formulation. Rourke et al. teach that the previously marketed sodium oxybate formulation, Xyrem®, is a sodium oxybate oral solution used for the same purposes (e.g., cataplexy and excessive daytime sleepiness) contains 500 mg sodium oxybate per mL water, adjusted to pH = 7.5 with malic acid ([0005]). Therefore, starting at a pH of 7.5 would be a logical starting point for any new GHB formulations. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Rourke et al. teach that the previously marketed sodium oxybate formulation, Xyrem®, is a sodium oxybate oral solution used for the same purposes (e.g., cataplexy and excessive daytime sleepiness) contains 500 mg sodium oxybate per mL water, adjusted to pH = 7.5 with malic acid ([0005]). Based on these teachings, it would have been obvious to one of ordinary skill in the art that a liquid formulation with multiple salts of GHB could be formulated to achieve the predictable result of obtaining a composition suitable for treating condition affected by GHB such as movement disorder, restless leg syndrome, essential tremor, fibromyalgia, chronic fatigue syndrome, cataplexy, excessive daytime sleepiness associated with narcolepsy.
Thus, the claimed invention was prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617